DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 15 is objected to because of the following informalities:
“an organic EL element” in line 2 should be “an organic electroluminescent (EL) element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the wavelength range" in line 12, “the LUMO energy level” three times in lines 16-17, and “the hole transfer layer” in line 17.  There are insufficient antecedent bases for these limitations in the claim. For the purpose of examination, the above limitations are interpreted as “a wavelength range,” “a LUMO energy level,” “the hole transport layer.” Claims 2-15 are rejected as they depend upon claim 1.
Claim 2 recites the limitation "the energy difference" twice in lines 1 and 3.  There are insufficient antecedent bases for these limitations in the claim. For the purpose of examination, the above limitations are interpreted as “an energy difference.”
Claim 4 recites the limitation "the film thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation is interpreted as “a film thickness.”
Claim 5 recites the limitation "the volume ratio" in line 1 and “the content” twice in line 2.  There are insufficient antecedent bases for these limitations in the claim. For the purpose of examination, the above limitations are interpreted as “a volume ratio” and “a content.”
Claim 7 recites the limitation "the evaporation rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation is interpreted as “an evaporation rate.”

Claim 9 recites the limitation "the main chain" in line 3.  There are insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation is interpreted as “a main chain.” Claims 10-12 are rejected as they depend upon claim 9.
Claim 12 recites the limitation "the intrinsic viscosity" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the above limitation is interpreted as “an intrinsic viscosity.”

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Please see the 35 U.S.C. 112(b) rejections above for the details regarding Examiner’s interpretations.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, the hole transport layer contains a fluorinated polymer and an organic semiconductor material, and has a refractive index in a wavelength range of from 450 nm to 800 nm, of at most 1.60, and a LUMO energy level of the electron blocking layer is higher than a LUMO energy level of the light emitting .

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2018/0033990;
US PG-Pub No.: 2017/0369727;
US PG-Pub No.: 2014/0117332.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892